


110 HR 1076 IH: To promote health care coverage parity for individuals

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1076
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Burgess (for
			 himself, Mr. Stupak,
			 Mr. McCotter, and
			 Mr. Kagen) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To promote health care coverage parity for individuals
		  participating in legal recreational activities or legal transportation
		  activities.
	
	
		1.Short titleThis Act may be cited as the HIPAA
			 Recreational Injury Technical Correction Act.
		2.Coverage
			 amendments
			(a)ERISASection 702(a)(3) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1182(a)(3)) is
			 amended—
				(1)by striking Construction.—For and
			 inserting the following:
					
						Scope.—(A)Waiting
				periodsFor
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Limitation on
				denial of benefitsFor purposes of paragraph (2), a group health
				plan, or a health insurance issuer offering group health insurance coverage in
				connection with a group health plan, may not deny benefits otherwise provided
				under the plan or coverage for the treatment of an injury solely because such
				injury resulted from the participation of the individual in a legal mode of
				transportation or a legal recreational
				activity.
						.
				(b)PHSASection 2702(a)(3) of the Public Health
			 Service Act (42 U.S.C. 300gg–1(a)(3)) is amended—
				(1)by striking Construction.—For and
			 inserting the following:
					
						Scope.—(A)Waiting
				periodsFor
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Limitation on
				denial of benefitsFor purposes of paragraph (2), a group health
				plan, or a health insurance issuer offering group health insurance coverage in
				connection with a group health plan, may not deny benefits otherwise provided
				under the plan or coverage for the treatment of an injury solely because such
				injury resulted from the participation of the individual in a legal mode of
				transportation or a legal recreational
				activity.
						.
				(c)Internal Revenue
			 CodeSection 9802(a)(3) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by striking Construction.—For and
			 inserting the following:
					
						Scope.—(A)Waiting
				periodsFor
						;
				and
				(2)by adding at the
			 end the following:
					
						(B)Limitation on
				denial of benefitsFor purposes of paragraph (2), a group health
				plan may not deny benefits otherwise provided under the plan for the treatment
				of an injury solely because such injury resulted from the participation of the
				individual in a legal mode of transportation or a legal recreational
				activity.
						.
				
